          Case 2:19-bk-21271-SK      Doc 40 Filed 02/26/20 Entered 02/26/20 16:22:38        Desc
                                      Main Document Page 1 of 3



 KATHY A. DOCKERY
 CHAPTER 13 TRUSTEE
 801 S. FIGUEROA ST., SUITE 1850
 LOS ANGELES, CA 90017
 PHONE: (213) 996-4400
 FAX: (213) 996-4426                UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                          LOS ANGELES DIVISION


                 NOTICE OF CONTINUED CONFIRMATION HEARING
 IN RE:                                        CHAPTER 13

    Eduardo Enrique Vallejo                    CASE NO.: LA19-21271-SK


                                               NOTICE OF CONTINUED CONFIRMATION HEARING

                                               DATE:      3/12/20
                                               TIME       10:00 am
                              DEBTOR(S)        PLACE:     Roybal Building
                                                          Courtroom 1575 15th Floor
                                                          255 East Temple Street
                                                          Los Angeles, CA 90012



    TO DEBTOR, DEBTOR'S ATTORNEY, AND INTERESTED PARTIES:

    NOTICE IS HEREBY GIVEN that the confirmation hearing for the referenced case has been

continued. The hearing will occur at the time and place listed above.




Dated: 2/26/20




                                           ____________________________
                                           Kathy A. Dockery, Chapter 13 Trustee
          Case 2:19-bk-21271-SK                      Doc 40 Filed 02/26/20 Entered 02/26/20 16:22:38                                                 Desc
                                                      Main Document Page 2 of 3
   In re: EDUARDO ENRIQUE VALLEJO
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:19-bk-21271-SK
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “NOTICE OF CONTINUED CONFIRMATION
HEARING”, will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 2/26/20, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  2/26/20                                 Katherine Bamaca
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
          Case 2:19-bk-21271-SK                       Doc 40 Filed 02/26/20 Entered 02/26/20 16:22:38                                                 Desc
                                                       Main Document Page 3 of 3
   In re: EDUARDO ENRIQUE VALLEJO
                                                                                                           CHAPTER: 13

                                                                                                           Debtor(s).
                                                                                                           CASE NUMBER:         2:19-bk-21271-SK


                                                                          Service List


   Eduardo Enrique Vallejo                                                         RESNIK HAYES MORADI, LLP
   508 North California Street                                                     510 WEST 6th STREET, SUITE 1220
   Burbank, CA 91505                                                               LOS ANGELES, CA 90014




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                          F 9013-3.1
